Per Curiam.

The respondent was suspended by this court for two years under an order dated July 5, 1944. (268 App. Div. 159.) The suspension was based upon the fact that he had been found guilty on three charges of converting funds of his clients.
An official referee has now reported that the respondent converted the funds of two additional clients. The first charge was fully supported by documentary evidence which showed that the respondent converted $4,200 left with him under an escrow agreement. In connection therewith he was indicted for grand larceny but permitted to plead guilty to petit larceny. Sentence was suspended and he was directed to make restitution.
The official referee has reported that the second charge was sustained. In connection therewith it was established that he had converted funds of his client and that there remained unpaid a balance in the sum of $359.81.
By his conduct the respondent has shown himself unfit to remain a member of the legal profession.
The respondent should be disbarred.
Martin, P. J., Glennon, Dore, Callahan and Peck, JJ,, concur.
Respondent disbarred.